[Cite as State v. Hall, 2013-Ohio-660.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

STATE OF OHIO                                       JUDGES:
                                                    Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                          Hon. W. Scott Gwin, J.
                                                    Hon. William B. Hoffman, J.
-vs-
                                                    Case Nos. 12CAA030017
HARRY PAYNE HALL, JR.                                         12CAA030018
                                                              12CAA030019
        Defendant-Appellant

                                                    OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Delaware County Court of
                                                Common Pleas, Case Nos. 11CRI080452,
                                                11CRI090470, and 12CRI010031


JUDGMENT:                                        Affirmed in part; Reversed
                                                 in part; and Remanded


DATE OF JUDGMENT ENTRY:                          February 22, 2013


APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

CAROL HAMILTON O'BRIEN                          PETER GALYARDT
Delaware County Prosecuting Attorney            Assistant State Public Defender
BRIAN J. WALTER                                 250 East Broad Street, Suite 1400
Assistant Prosecuting Attorney                  Columbus, Ohio 43215
Delaware County Prosecutor’s Office
140 North Sandusky Street,
Delaware, Ohio 43015
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                    2

Gwin, J.


       {¶1}   Defendant-appellant Harry Payne Hall, Jr. [“Hall”] appeals his February

23, 2012 convictions entered by the Delaware County Court of Common Pleas.

Plaintiff-appellee is the State of Ohio.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   Hall and C.B. had a previous relationship, during which they resided

together. On July 26, 2011, C.B. obtained an ex parte civil protection order pursuant to

R.C. 2903.214 against Hall due to letters Hall sent her from prison. Hall was in prison

on an unrelated sentence. The ex parte civil protection order stated it would remain in

effect until July 26, 2013. Hall was personally served with notice of the ex parte civil

protection order while in prison.

       {¶3}   On August 8, 2011, the trial court conducted a full civil protection order

hearing pursuant to R.C. 2903.214. Hall was incarcerated on that date, and was not

transported for the hearing. A full five year civil protection order was issued at the

hearing imposing the same prohibitions as the previous ex parte civil protection order.

The Court attempted to serve Hall with the full civil protection order via certified mail,

which was not returned. Hall maintains he was not served with the full civil protection

order. The State concedes certified mail was attempted, and Hall was not personally

served with the full civil protection order.

       {¶4}   CB continued to receive letters sent from Hall after both the ex parte and

full civil protection orders were issued.
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                   3


       {¶5}    On August 19, 2011, Hall was indicted in Case Number 11-CR-I-08-04521

on three counts of menacing by stalking, felonies of the fourth degree, in violation of

R.C. 2903.211(A)(1); two counts of violating a protection order, felonies of the fifth

degree, in violation of R.C. 2919.27(A)(2); and one count of aggravated menacing, a

misdemeanor of the first degree, in violation of R.C. 2903.21(A).

       {¶6}    On September 2, 2011, Hall was indicted in Case Number 11-CR-I-09-

04702 with three counts of violating a protection order, felonies of the fifth degree, in

violation of R.C. 2919.27(A)(2); and one count of menacing, a misdemeanor of the

fourth degree, in violation of R.C. 2903.22(A).

       {¶7}    On January 27, 2012, Hall was indicted in Case Number 12-CR-I-01-

00313, on five counts of violating a protection order, felonies of the fifth degree, in

violation of R.C. 2919.27(A)(2).

       {¶8}    Both parties stipulated Hall had previously been convicted of violating a

protection order on two occasions.

       {¶9}    On February 15, 2012, the State filed a motion to consolidate all three

cases for the purposes of trial.      Prior to the commencement of trial, the trial court

granted the State's motion to dismiss count two of the indictment in Case Number 11-

CR-I-08-0452.      On February 22, 2012, a jury returned guilty verdicts on all of the

charges, except Counts Two and Four of Case Number 12-CR-I-01-0031, both counts

for violating a protection order.




1
  5th Dist. Case No. 12 CAA 03 0017
2
  5th Dist. Case No. 12 CAA 03 0018
3
  5th Dist. Case No. 12 CAA 03 0019
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                    4


       {¶10} The trial court sentenced Hall to a total of six years and three months in

prison. The aggregate term was ordered to run consecutively to the two year prison

sentence Hall was serving in Delaware County Case Number 10CRI06 0316.

       {¶11} Hall assigns as error:

       {¶12} “I. THE TRIAL COURT ERRED AND VIOLATED HARRY PAYNE HALL,

JR.’S RIGHTS TO DUE PROCESS AND A FAIR TRIAL WHEN, IN THE ABSENCE OF

SUFFICIENT EVIDENCE AND AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE, IT CONVICTED HIM UNDER R.C. 2919.27(A)(2) FOR VIOLATIONS OF A

PROTECTION ORDER THAT WAS NOT IN EFFECT. FIFTH AND FOURTEENTH

AMENDMENTS, UNITED STATES CONSTITUTION; SECTIONS 10 AND 16, ARTICLE

I, OHIO CONSTITUTION. R.C. 2903.214.

       {¶13} “II. THE TRIAL COURT ERRED BY IMPOSING COURT COSTS

WITHOUT NOTIFYING HARRY PAYNE HALL, JR. THAT FAILURE TO PAY THOSE

COSTS MAY RESULT IN THE COURT’S ORDERING HIM TO PERFORM

COMMUNITY SERVICE. STATE V. SMITH, 131 OHIO ST.3d 297, 2012-OHIO-781,

964 N.E.2d 423, SYLLABUS. R.C. 2947.23(A)(1).”

                                                 I.

       {¶14} Hall maintains his convictions for violations of a protection order are

against the manifest weight and sufficiency of the evidence. Specifically, Hall asserts

he was never served with the full civil protection order issued August 8, 2011; therefore,

the order was never in effect. Further, Hall maintains the ex parte civil protection order

ceased to be in effect at the time the full civil protection order was issued.
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                      5


       {¶15} The legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio

St.3d 380, 1997–Ohio–52, 678 N.E.2d 541, paragraph two of the syllabus. The standard

of review for a challenge to the sufficiency of the evidence is set forth in State v. Jenks,

61 Ohio St.3d 259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which

the Ohio Supreme Court held, “An appellate court's function when reviewing the

sufficiency of the evidence to support a criminal conviction is to examine the evidence

admitted at trial to determine whether such evidence, if believed, would convince the

average mind of the defendant's guilt beyond a reasonable doubt. The relevant inquiry

is whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.”

       {¶16} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing

the entire record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be overturned and a new trial ordered.” State v. Thompkins, supra, 78

Ohio St.3d at 387. Reversing a conviction as being against the manifest weight of the

evidence and ordering a new trial should be reserved for only the “exceptional case in

which the evidence weighs heavily against the conviction.” Id.

       {¶17} Hall was convicted of violating a protection order in violation of R.C.

2919.27(A)(2), which reads,
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                       6


               (A) No person shall recklessly violate the terms of any of the

      following:

                                                 ***

               (2) A protection order issued pursuant to section 2151.34,

      2903.213, or 2903.214 of the Revised Code.

      {¶18} The ex parte civil protection order and the full civil protection order herein

were issued pursuant to R.C. 2903.214, which reads, in pertinent part:

               (2)(a) If the court, after an ex parte hearing, issues a protection

      order described in division (E) of this section, the court shall schedule a

      full hearing for a date that is within ten court days after the ex parte

      hearing. The court shall give the respondent notice of, and an opportunity

      to be heard at, the full hearing. The court shall hold the full hearing on the

      date scheduled under this division unless the court grants a continuance

      of the hearing in accordance with this division. Under any of the following

      circumstances or for any of the following reasons, the court may grant a

      continuance of the full hearing to a reasonable time determined by the

      court:

               (i) Prior to the date scheduled for the full hearing under this division,

      the respondent has not been served with the petition filed pursuant to this

      section and notice of the full hearing.

                                                 ***

               (b) An ex parte order issued under this section does not expire

      because of a failure to serve notice of the full hearing upon the respondent
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019               7


     before the date set for the full hearing under division (D)(2)(a) of this

     section or because the court grants a continuance under that division.

                                              ***

            (E)(1)(a) After an ex parte or full hearing, the court may issue any

     protection order, with or without bond, that contains terms designed to

     ensure the safety and protection of the person to be protected by the

     protection order, including, but not limited to, a requirement that the

     respondent refrain from entering the residence, school, business, or place

     of employment of the petitioner or family or household member. If the

     court includes a requirement that the respondent refrain from entering the

     residence, school, business, or place of employment of the petitioner or

     family or household member in the order, it also shall include in the order

     provisions of the type described in division (E)(5) of this section.

            (b) After a full hearing, if the court considering a petition that

     includes an allegation of the type described in division (C)(2) of this

     section, or the court upon its own motion, finds upon clear and convincing

     evidence that the petitioner reasonably believed that the respondent's

     conduct at any time preceding the filing of the petition endangered the

     health, welfare, or safety of the person to be protected and that the

     respondent presents a continuing danger to the person to be protected,

     the court may order that the respondent be electronically monitored for a

     period of time and under the terms and conditions that the court
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                  8


      determines are appropriate. Electronic monitoring shall be in addition to

      any other relief granted to the petitioner.

             (2)(a) Any protection order issued pursuant to this section shall be

      valid until a date certain but not later than five years from the date of its

      issuance.

                                               ***

             (F)(1) The court shall cause the delivery of a copy of any protection

      order that is issued under this section to the petitioner, to the respondent,

      and to all law enforcement agencies that have jurisdiction to enforce the

      order. The court shall direct that a copy of the order be delivered to the

      respondent on the same day that the order is entered.

                                               ***

      {¶19} Hall cites this Court's prior opinion in State v. Mohabir, 5th Dist. 04CA17,

2005-Ohio-78, which held:

             The protection order statute makes criminal conduct that would

      otherwise be legal; therefore, the statute's requirements must be strictly

      construed in favor of the defendant and against the state. Previously, this

      Court has held the requirements of R.C. 2919.26 are mandatory to the

      issuance of a valid protection order. State v. Conkle (May 9, 2003), Knox

      App. No. 03CA8. Therefore, the statute's due process requirements must

      be complied with prior to a trial court's finding a violation of a temporary

      protection order pursuant to R.C. 2919.27. State v. Franklin (June 22,

      2001), Hamilton App. No. C-000544.
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                  9


               Upon review, we find the state did not demonstrate the due process

      requirements of R.C. 2919.26 were complied with in the issuance of the

      temporary protection order alleged to have been violated. The notation ‘via

      jail’ is not sufficient to prove service and notice upon the appellant. The

      state did not introduce evidence explaining the significance of the notation,

      or extrinsic evidence demonstrating actual service upon appellant at the

      jail or anywhere else in strict accordance with the statute. (Emphasis

      added.)

      {¶20} In response, the State cites the Ninth District's holding in State v. Bunch,

9th Dist. No. 20059, 2001 WL 39599(January 17, 2001) which held:

               However, the Revised Code does not require that service of a CPO

      be accomplished upon the person against whom a CPO is issued before

      the person can be found to have violated the order. Rather, R.C. 2919.27

      requires that the prosecution prove beyond a reasonable doubt that

      defendant acted in disregard of a known risk that a CPO was likely to have

      existed against him. The prosecution proffered sufficient evidence of this

      culpable mental state via Deborah's testimony that she had previously

      advised Bunch that a CPO had been issued and Bunch responded, “I

      know.”

               Bunch testified that he was not served with the CPO. He did not

      testify that he did not know that a CPO likely existed. Bunch testified that

      he did not even know what a CPO was, but upon cross-examination he

      admitted that a temporary protection order had previously been issued
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                 10


      against him and that he had visited Nicholas in violation of that TPO.

      Viewing the evidence in the light most favorable to the prosecution, Bunch

      had been advised by Deborah that a CPO had been issued to prevent

      Bunch from having contact with Deborah and Nicholas. Bunch knew that a

      CPO had been issued. Despite a known risk that it was likely that the CPO

      was still in effect, Bunch went to Deborah's house. This is sufficient to

      establish all the elements of R.C. 2919.27(A)(1).

      {¶21} The State also cites the Tenth District Court of Appeals decision in State

v. Smith, 10th Dist.No. 11AP-512, 2011-Ohio-6730, holding:

             We do note, however, that the Fifth District Court of Appeals has

      held that the due process requirements of R.C. 2919.26 require a

      defendant be served with a temporary protection order before he can be

      found to have violated that order. State v. Mohabir, 5th Dist. No. 04CA17,

      2005–Ohio–78, ¶ 34–35. See also Bombardiere at ¶ 22–26 (Rogers, P.J.,

      dissenting) (arguing that conviction for violating a protection order should

      be reversed based on Mohabir because state failed to prove that order

      had been served on the defendant). R.C. 2919.26(G)(1) requires that a

      copy of an ex parte protection order 'be issued by the court to * * *

      defendant * * * [and][t]he court shall direct that a copy of the order be

      delivered to defendant on the same day that the order is entered.'

      Nevertheless, after reviewing the statute, we reach a different conclusion.

      Service of the protection order on the defendant is not an element of the

      crime of violating a protection order, as defined in R.C. 2919.27(A). The
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                    11


       General Assembly could have required the prosecution to establish

       service of the order as an element of proving a violation of a protective

       order, or could have mirrored the language in R.C. 2919.26(G), but it did

       not. Therefore, we decline to expand the statute to require prior service of

       the order on a defendant before a violation can be established.

State v. Smith, ¶17.

       {¶22} The Second District followed the Ninth and Tenth Districts holdings in

finding service is not an element of R.C. 2919.27(A) in State v. Rutherford, the Second

District held:

                 This evidence, if believed, clearly establishes that Defendant

       encouraged Scroggs to contact Cantrell and deliver his message to her,

       and that Scroggs then did that through Jones. Defendant's reference in his

       message to the protection order establishes that he recklessly disregarded

       its terms that prohibited him from contacting Cantrell. The credibility of the

       witnesses and the weight to be given to their testimony were matters for

       the trier of facts, the jury, to determine. State v. DeHass (1967), 10 Ohio

       St.2d 230, 227 N.E.2d 212. The jury did not lose its way simply because it

       chose to believe the State's witnesses, which it had a right to do.

                 The State was not required to show that Defendant intended that

       Scroggs would deliver the message through Jones. It was only necessary

       to show that Defendant encouraged Scroggs to engage in conduct

       prohibited by the protection order, which she did in passing Defendant's

       message to Cantrell through Jones. That Defendant intended that the
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                    12


      message would go to Cantrell may be inferred from the offer the message

      involved.

              Viewing the totality of the evidence in a light most favorable to the

      State, as we must, we conclude that a rational trier of facts could find all of

      the essential elements of violation of a protection order proven beyond a

      reasonable doubt. Defendant's conviction is supported by legally sufficient

      evidence.

2nd Dist. No. 08CA11, 2009-Ohio-2071, ¶¶23-24.

      {¶23} We agree with the Tenth District's conclusion in Smith, supra, service of

the temporary protection order is not an element of the offense pursuant to R.C.

2919.27(A).    To the extent our decision in Mohabir, supra, may be interpreted

otherwise, we overrule our prior opinion.

      {¶24} Hall's convictions in Case Number 11-CR-I-08-452, Counts four and five,

for violations of R.C. 2919.27(A)(2), were for conduct occurring on July 29, 2011 and

August 2, 2011, successively. Accordingly, the counts pertained to violations of the ex

parte civil protection order prior to the scheduled full civil protection order hearing on

August 8, 2011. These violations occurred while the ex parte civil protection order was

clearly in effect with Hall’s knowledge. Therefore, Hall's convictions on those counts are

not against the manifest weight nor based on insufficient evidence.

      {¶25} Counts one, two, three and four of Case Number 11-CR-I-09-0470 and

counts one, three and five of Case Number 12-CR-I-01-0031 charge violations of a civil

protection order pursuant to R.C. 2919.27(A)(2), but do not indicate whether the

conduct relates to a violation of the ex parte civil protection order or the full civil
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                     13


protection order. The dates indicated in the charges relate to conduct occurring after

the scheduled hearing on the full civil protection order hearing, which occurred on

August 8, 2011.

       {¶26} Hall was indicted in Case Number 11-CR-I-08-0452 on August 19, 2011.

He was served with the indictment on September 1, 2011, and was arraigned on

September 2, 2011. Hall was served with the indictment in Case Number 11-CR-I-09-

0470 on September 2, 2011, and was arraigned on September 2, 2011. During this

time Hall continued to contact the victim in spite of the notice contained in the indictment

his conduct was in violation of a civil protection order.

       {¶27} Hall's continued contact subsequent to his indictments resulted in his

indictment on January 27, 2012 in Case Number 12-CR-I-01-0031. The contact in this

case was alleged to have occurred between September 14, 2011 and November 24,

2011. These dates are subsequent to his indictments and arraignments in the previous

two cases.

       {¶28} At the time of his indictments in Case Number 11-CR-I-08-0452 and Case

Number 11-CR-I-09-0470, Hall was put on notice a civil protection order existed

prohibiting contact with the victim. Hall was represented by counsel, engaged in pretrial

discovery and pretrial conferences, yet continued to contact the victim.

       {¶29} As Hall had counsel and two previous indictments for the same behavior,

his continued contact with the victim was reckless as to violating a civil protection order.

Accordingly, Hall's convictions for counts one, three and five in Case Number 12-CR-I-

01-0031 are affirmed.
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                     14


       {¶30} The parties agree that Hall was served and did personally receive a copy

of the ex parte civil protection order. The parties further agree that the ex parte order

stated that it was in effect until July 26, 2013. At that time, Hall was or should have been

aware that his conduct was prohibited by a civil protection order. Whether that order

was for the ex parte order or the subsequent order issued after full hearing is not

germane to the issue in this case. He chose to disregard the obvious facts and

continued to contact the victim.

       {¶31} The Ohio Supreme Court has recognized that domestic violence laws are

special. State v. Williams, 79 Ohio St.3d 459, 683 N.E.2d 1126(1997). In Reynoldsburg

v. Eichenberger, 5th Dist. No. CA-3492, 1990 WL 52467(Apr. 18, 1990), this Court held,

              Finally, appellant cannot prevail after he deliberately disobeyed this

       [temporary protective] order, even if we subsequently find it to be invalid.

       An order of the court must be obeyed unless and until a court finds it is

       invalid or rescinds it. In re White (1978), 60 Ohio App. 2d 62, citing U.S. v.

       United Mine Workers of America (1947), 330 U.S. 258.

See, also GTE Sylvania, Inc. v. Consumers Union of the United States, Inc., 445 U.S.

375, 386, 100 S.Ct. 1194, 63 L.Ed.2d 467 (1980)[ “persons subject to an injunctive

order ... are expected to obey that decree until it is modified or reversed, even if they

have proper grounds to object to the order.”].

       In United Mine Workers, the United States Supreme Court found,

              If a party can make himself a judge of the validity of orders which

       have been issued, and by his own disobedience set them aside, then are
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                      15


       the courts impotent, and what the Constitution now fittingly calls the

       “judicial power of the United States” would be a mere mockery.

330 U.S. at 290, 91, 67 S.Ct. 7677, 91 L.Ed.2d 884(1947), quoting Gompers v. Bucks

Stove & Range Co. (1911), 221 U.S. 418, 450, 31 S.Ct. 492, 55 L.Ed. 797.

       {¶32} In this case, Hall had no right to disregard the ex parte order unless and

until the court that issued the order canceled or rescinded it. The trial court did neither;

rather the court issued a final civil protection order. Hall argues he did not receive notice

that a final civil protection order had been issued; however, this does not relieve him of

his responsibility to abide by the terms of the ex parte order which he acknowledges

stated that it was in effect until July 26, 2013.

       {¶33} Hall was never aware that the ex parte order ceased. Further, at all times

set forth in each indictment Hall was prohibited from contacting the victim by court

order. When Hall contacted the victim, he had knowledge that the ex parte order was

effective until July 26, 2013 and no notice that that order had been modified by the trial

court. Hall’s continued contact with the victim was reckless.

       {¶34} The first assignment of error is overruled in its entirety.

                                                    II.

       {¶35} In the second assignment of error, Hall argues the trial court erred in

imposing court costs without notifying Hall the failure to pay those costs may result in

the trial court's requiring him to perform community service.

       {¶36} The State concedes this assignment. Pursuant to R.C. 2947.23(A)(1), the

trial court erred in imposing court costs at the time of sentencing without notifying Hall
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                   16


failure to pay those costs may result in the order to perform community service in lieu of

payment.

       {¶37} The second assignment of error is sustained.

       {¶38} The judgment of the Delaware County Court of Common Pleas is affirmed

in part, reversed in part, and the matter remanded for further proceedings in accordance

with the law and this opinion.



By: Gwin, J., and

Delaney, P.J. concurs.

Hoffman, J. concurs in part,

Dissents in part



                                             ___________________________________
                                             HON. W. SCOTT GWIN


                                             ___________________________________
                                             HON. PATRICIA A. DELANEY


                                             ___________________________________
                                             HON. WILLIAM B. HOFFMAN



WSG:clw 0124
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019                    17


Hoffman, J., concurring in part and dissenting in part


       {¶39} I respectfully concur in part and dissent in part from the Majority opinion.

Specifically, I dissent from the Majority’s analysis and disposition relative to Case No.

12 CAA030018, the appeal from Appellant’s convictions in the Delaware County Court

of Common Pleas Case No. 11CRI090470.

       {¶40} The Majority concludes regardless of whether Appellant was served with

or had knowledge of the full CPO, the ex parte civil protection order remained in effect

and Appellant’s actions were in violation thereof; sufficient to sustain the convictions. I

find the language of R.C. 2903.214 contemplates the ex parte order shall remain in

effect until a hearing on the full order is conducted within 10 days. The statute provides

the ex parte order does not expire because of failure to serve notice of the full hearing

on the respondent before the date set for the hearing. However, in this case, Appellant

was personally served with the ex parte order and notice of the full hearing. Therefore, I

would find the ex parte order expired at the time the full order was issued on August 8,

2011. The statute does not provide for a continuance of the ex parte order pending

service of the full order. Appellant’s conduct after August 8, 2011, was not in violation

of the ex parte civil protection which was no longer in effect.

       {¶41} I would reverse Appellant’s conviction on counts one, two, three and four

in Case Number 11CRI090470 based upon insufficient evidence.



                                          _____________________________________
                                          HON. WILLIAM B. HOFFMAN
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019             18


           IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :        JUDGMENT ENTRY
                                          :
HARRY PAYNE HALL, JR.                     :
                                          :
       Defendant-Appellant                :        Case No. 12CAA030017



       For the reason stated in our accompanying Opinion, Appellant's convictions in

the Delaware County Court of Common Pleas are affirmed. Costs to Appellant.




                                          ___________________________________
                                          HON. W. SCOTT GWIN


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY


                                          ___________________________________
                                          HON. WILLIAM B. HOFFMAN
           IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
HARRY PAYNE HALL, JR.                     :
                                          :
       Defendant-Appellant                :         Case No. 12CAA030018



       For the reasons stated in our accompanying Opinion, Appellant's convictions in

the Delaware County Court of Common Pleas are affirmed in part, reversed in part, and

the matter remanded for further proceedings in accordance with the law and our

Opinion. Costs to Appellee.




                                          ___________________________________
                                          HON. W. SCOTT GWIN


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY


                                          ___________________________________
                                          HON. WILLIAM B. HOFFMAN
Delaware County, Case Nos. 12CAA030017, 12CAA030018, and 12CAA030019              20




              IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
HARRY PAYNE HALL, JR.                     :
                                          :
       Defendant-Appellant                :         Case No. 12CAA030019


       For the reasons stated in our accompanying Opinion, Appellant's convictions in

the Delaware County Court of Common Pleas are affirmed. Costs to Appellant.




                                          ___________________________________
                                          HON. W. SCOTT GWIN


                                          ___________________________________
                                          HON. PATRICIA A. DELANEY


                                          ___________________________________
                                          HON. WILLIAM B. HOFFMAN